Exhibit 10(a)
September 8, 2010
Mr. Henry R. Bond
Dear Henry:
This letter will confirm our on-going conversations and serve as a revised offer
of employment.
Your position of Senior Vice President and Chief Financial Officer will report
directly to me and
is located in our Solon, Ohio facility. It is understood that you will work up
to one day per week
out of our Alpharetta office.
As a member of the Management Committee, you will be eligible for the following
compensation and benefits:

  •   Starting base salary of $12,500, paid semi-monthly, as earned upon your
start date, annualized at $300,000. Your first merit increase consideration will
occur April 1, 2011.     •   Annual target cash incentive of $150,000, effective
at the start of FY11 which shall be prorated for the portion of the year during
which you are employed by Agilysys. Achievement will be determined based on
performance against the FY11 Annual Incentive Plan (AIP) approved by the Board
for Agilysys, Inc. executive officers, with MBO’s determined after you begin at
Agilysys as approved by the Compensation Committee of the Board of Directors.  
  •   A grant of 30,000 shares of restricted stock to be made on your hire date.
    •   A Long-Term Incentive Plan (LTIP) of 50,000 stock settled stock
appreciation rights (SSAR’s) to be made on your hire date.     •   A signing
bonus of $75,000 payable on your date of hire that would be repaid to the
Company in full if you voluntarily terminate your employment with the Company
prior to the second anniversary of your date of hire, other than pursuant to
Paragraph 5.E. of your Employment Agreement, and a retention bonus of $75,000
payable on the second anniversary of your date of hire, provided you are
employed by the Company or its successor on that date.

 



--------------------------------------------------------------------------------



 



Mr. Henry R. Bond
September 8, 2010
Page 2

  •   Twenty-five days per year of paid time off in addition to the Company’s
holidays.     •   An Employment Agreement that contains a 12-month target
compensation and benefit continuation provision in the event of termination
without cause and a non-competition agreement covering the salary continuation
period. A copy of the agreement is attached as Exhibit A.     •   Full
participation in the Agilysys, Inc. health, life insurance, paid time off (PTO),
401(K) and profit sharing plans. In addition, you will be eligible to
participate in the following executive benefit plans:

  Ø   Benefit Equalization Plan (BEP)     Ø   Executive Life Insurance Plan    
Ø   Personal Liability Policy     Ø   Health Management Program     Ø   Auto
Allowance — $450 per month

  •   The Relocation Assistance benefits outlined in the Exhibit B.     •   This
offer requires that you sign an Employment Agreement (non-competition), Insider
Trading Policy, Non-Disclosure Agreement and Business Ethics Policy. It also
requires a satisfactory background investigation and negative drug test to which
you must consent. Enclosed with this letter is the application for employment
and consent forms that must be completed and returned to me along with the
directions and drug testing chain of custody form.

Sincerely,
Martin F. Ellis

 



--------------------------------------------------------------------------------



 



Exhibit A
EMPLOYMENT AGREEMENT
AGILYSYS, INC.

             
Employee Name: Henry R. Bond
      Position: Senior VP and CFO
 
           
Effective Date: October 18, 2010
           

You are a valuable Agilysys employee, and we expect you to make a significant
contribution to Agilysys’ success. As a result, Agilysys, Inc. (“Agilysys”)
wishes to employ you during the following years under the terms of this
agreement.

1.   Employment Period. You will be employed by Agilysys for the period
beginning with the Effective Date set forth above and ending with the
Termination Date as defined in Paragraph 5, below (the “Employment Period”).  
2.   Position. You shall initially be employed in the position set forth above,
with the duties and responsibilities customarily associated with that position.
From time to time, Agilysys may determine that it is in Agilysys’ best interest
to add to, subtract from, or otherwise change your duties and responsibilities,
or change or eliminate your title.   3.   Best Efforts. You shall devote all of
your business time and attention to your duties as an employee of Agilysys. You
shall use your best efforts, energies, and skills to advance the business of
Agilysys, to further and improve its relations with suppliers, customers and
others, and to keep available to Agilysys the services of its employees. You
shall perform your duties in compliance with all laws and Agilysys’ published
policies, including ethical standards set forth in the Code of Business Conduct.
  4.   Compensation. Your compensation will be pursuant to Agilysys’ standard
programs in effect from time to time. Agilysys reserves the right, however, in
its sole discretion, to impose salary reduction, and/or other cost reduction
programs, which may reduce your targeted cash compensation (provided that any
such program is not discriminatory and treats you the same as other Agilysys
employees holding similar positions). You shall be eligible to participate in
any and all employee benefit plans made available from time to time to Agilysys
employees generally.   5.   Termination. Your employment may be terminated for
Cause by Agilysys, voluntarily by you, or without Cause by Agilysys. The last
date of your employment as a result of termination for any of these reasons is
the “Termination Date.”

  A.   Termination for Cause and Voluntary Termination. If your employment

 



--------------------------------------------------------------------------------



 



      terminates for any of the following reasons: (a) your death, disability,
or legal incompetence; (b) the issuance by Agilysys of a notice terminating your
employment “for Cause” (which, for these purposes, means: (i) breach of any term
of this agreement or any other duty to Agilysys; (ii) dishonesty, fraud, or
failure to abide by the published ethical standards, conflict of interest, or a
material breach of a policy of Agilysys; (iii) your conviction for any felony
crime, or for any other crime involving misappropriation of money or other
property of Agilysys; (iv) misconduct, malfeasance or insubordination; or
(v) gross failure to perform under this agreement (not including simply a
failure to attain quantitative targets)); or (c) you voluntarily resign your
employment, then your salary will end on the Termination Date.     B.  
Termination Without Cause. If your employment is terminated by Agilysys for any
reason other than those identified in Paragraph 5.A., above, then you will be
paid a severance (“Severance Payments”) equal to one (1) year regular base and
target incentive salary (if applicable), which will be at the rate applicable to
you at the time your employment terminates and will be paid during regular pay
intervals during the one (1) year period (“Severance Period”). In case of
termination without Cause, you will be eligible to continue to participate in
applicable medical and dental coverage program(s) available to Agilysys
employees for the duration of the Severance Period. You will not otherwise be
eligible for severance under any Agilysys severance plan and you will not be
eligible to receive the Severance Payments outlined in this paragraph 5.B. more
than once.     C.   Change of Position. If Agilysys changes your position such
that your responsibilities or compensation are substantially lessened, or if you
are required to relocate to a facility more than 50 miles away from your current
locations (Cleveland and Atlanta) (referred to collectively as a “Change of
Position”), then you may, within 30 days of such Change of Position, give
Agilysys written notice that you are terminating your employment for this
reason. Such termination for Change of Position will be deemed a termination by
Agilysys without Cause for purposes of this Agreement and you shall be entitled
to the Severance Payments described in Paragraph 5.B., above.     D.   Change of
Control. If there is a change of control of Agilysys, as defined by
Section 409(A) of the Internal Revenue Code, and your employment with Agilysys
or its successor is terminated without cause, then you shall be entitled to the
Severance Payments described in Paragraph 5.B. above.     E.   Public Company
Status. If there is a change of control of Agilysys and the Company is no longer
publicly traded, then you shall be provided with the opportunity to terminate
your employment during the thirty day period beginning on the first anniversary
of delisting and receive the Severance Payment described in Paragraph 5.B. above

 



--------------------------------------------------------------------------------



 



6.   Confidential Information. During the course of your employment, you have
learned, and will learn, various proprietary or confidential information of
Agilysys and/or its related and affiliated companies (including the identity of
customers and employees; vendor information; marketing information and
strategies; sales training techniques and programs; product development and
design; acquisition and divestiture opportunities and discussions; and data
processing and management information systems, programs, and practices). You
shall use such information only in connection with the performance of your
duties to Agilysys and agree not to copy, disclose, or otherwise use such
information or contest its confidential or proprietary nature. You agree to
return any and all written documents containing such information to Agilysys
upon termination of your employment.   7.   Restrictive Covenants.

  A.   No Hiring. During the Employment Period and for 12 months thereafter, you
agree not to employ or retain, have any other person or firm employ or retain,
or otherwise participate in the employment or retention of any person who was an
employee or consultant of Agilysys at any time during the 12 months preceding
the end of the Employment Period.     B.   Non-Competition. In the event that
(i) Agilysys terminates your employment for Cause or (ii) you voluntarily
terminate your employment with Agilysys for any reason other than Change of
Position, you agree that for a period of 12 months after such termination you
will not be employed by, own, manage, operate, or control, or participate,
directly or indirectly, in the ownership, management, operation, or control of,
or be connected with (whether as a director, officer, employee, partner,
consultant, or otherwise), any business which competes with the business of
Agilysys, any peer group of Agilysys identified in the three prior proxy
statements of Agilysys, any Agilysys customer, any vendor with whom Agilysys
does business and any companies selling enterprise computer systems, and related
consulting, integration, maintenance and professional services (the “Non-compete
Obligation.”)     C.   If Agilysys terminates your employment for any reason
other than for Cause (or if you terminate your employment for reasons of Change
of Position), then the above Non-Compete Obligation will not apply to you,
unless Agilysys, at its option, elects to extend the Non-Compete Obligation to
you for up to a twelve-month period (“Extended Non-Competition Period”), in
which case Agilysys will pay your regular base and target incentive salary (if
applicable), in accordance with regular payroll practices (the “Non-Competition
Payments”), during the Extended Non-Compete Period.         Any Non-Competition
Payments made to you will be in lieu of Severance Payments. To the extent the
Non-Competition Period is shorter than the Severance Period applicable to you,
if any, Severance Payments, if applicable to you, will be made to you for the
duration of the remainder of the Severance

 



--------------------------------------------------------------------------------



 



      Period after the end of the Non-Competition Period. All decisions as to
(i) whether to extend to you the Non-Compete Obligation (and therefore, whether
to make Non-Competition Payments to you); and (ii) the duration of any such
Extended Non-Compete Period, shall be within the sole discretion of Agilysys,
and will be communicated to you at the time of termination. The Non-Competition
Payments described in this subparagraph apply only to termination of your
employment by Agilysys for reasons other than for Cause, or if you terminate
your employment for reasons of Change of Position.         It is understood and
acknowledged that any Non-compete Obligation arising under Paragraph 7 shall be
in addition to any other obligations on your part under this Agreement,
including but not limited to the confidentiality and no-hiring provisions of
Paragraphs 7.A. and 7.B., above.

8.   Assignment of Inventions. You agree to promptly and fully disclose to
Agilysys all ideas, inventions, discoveries, creations, designs, and other
technology and rights (and any related improvements or modifications thereof),
whether or not protectable under any form of legal protection afforded to
intellectual property (collectively, “Innovations”), relating to any activities
or proposed activities of the Agilysys and its affiliates, conceived or
developed by you during your employment, whether or not conceived during regular
business hours. Such Innovations shall be the sole property of Agilysys. To the
extent possible, such Innovations shall be considered a Work Made for Hire under
the U.S. Copyright Act. To the extent the Innovations may not be considered such
a Work Made for Hire, you agree to automatically assign to Agilysys, at the time
of creation of such Innovations, any right, title, or interest that you may have
in such Innovations. You further agree that you will execute such written
instruments, and perform any other tasks as may be necessary in the opinion of
Agilysys to obtain a patent, register a copyright, or otherwise protect or
enforce Agilysys’ rights in such Innovations.   9.   Specific Performance and
Injunctive Relief. You acknowledge that Agilysys will be irreparably damaged if
the provisions of this agreement are not specifically enforced, that monetary
damages will not provide an adequate remedy to Agilysys, and that Agilysys is
entitled to an injunction (preliminary, temporary, or final) restraining any
violation of this agreement (without any bond or other security being required),
or any other appropriate decree of specific performance. Such remedies are not
exclusive and shall be in addition to any other remedy which Agilysys may have.

 



--------------------------------------------------------------------------------



 



10.   Severability and Reformation. The provisions of Paragraphs 6 through 10 of
this agreement constitute independent and separable covenants which shall
survive termination or expiration of the Employment Period. Any paragraph,
phrase, or other provision of this agreement that is determined by a court of
competent jurisdiction to be overly broad in scope, duration, or area of
applicability or in conflict with any applicable statute or rule shall be
deemed, if possible, to be omitted from this agreement. The invalidity of any
portion hereof shall not affect the validity of the remaining portions.   11.  
Assignment.

  (a)   This agreement is personal to you, and cannot be assigned by you to any
other party.     (b)   This agreement shall inure to the benefit of, and be
binding upon and enforceable by Agilysys, and by its successors and assigns.
This agreement may be assigned by Agilysys, without your consent, to a third
party (“Assignee”) in connection with the sale or transfer of all or
substantially all of Agilysys’ business, or any division or unit thereof,
whether by way of sale of stock, sale of assets, merger or other transaction.
Such assignment by Agilysys will not constitute nor be deemed a termination of
your employment by Agilysys, and will not give rise to any rights under
Paragraph 5 of this Agreement. After such assignment, any further rights which
you have under this Agreement will be the responsibility of the Assignee.

12.   General. This agreement constitutes our full understanding relating to
your employment with Agilysys, and replaces and supersedes any and all
agreements, contracts, representations or understandings with respect to your
employment (collectively, “Prior Agreements”). This agreement is governed by and
is to be construed and enforced in accordance with the internal laws of the
State of Ohio, without giving effect to principles of conflicts of law. In the
event of a conflict between the terms hereof and the provisions of Agilysys’
Employee Handbook, the terms hereof shall control; otherwise, the provisions of
the Employee Handbook shall remain applicable to your employment relationship.
This agreement may not be superseded, amended, or modified except in a writing
signed by both parties.       In witness whereof the parties have executed this
agreement this ___ day of September, 2010.

            AGILYSYS, INC.
      By:           Martin F. Ellis      Title:     President and Chief
Executive Officer   

 



--------------------------------------------------------------------------------



 



                  By:           Henry R. Bond      Title:     Senior Vice
President and Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



Exhibit B
Henry Bond
Relocation Assistance
Agilysys will pay the following out-of-pocket expenses, supported by third-party
receipts, in connection with your relocation:

  •   The out-of-pocket costs incurred in connection with the moving of your
primary residence, including the shipment of household goods, packing and
limited unpacking by carrier, insurance coverage for household goods on an
actual cash value basis, shipment of one automobile, and travel expenses to the
new residence     •   Weekly airfare for you between Cleveland and Atlanta until
the later of July 15, 2011 or the date that Agilysys asks you to move your
residence     •   Cost of up to three dinners per week while you are staying in
Cleveland     •   Airfare for your spouse and two children to visit Cleveland,
in lieu of your traveling to Atlanta, up to five times between the your date of
hire and July 15, 2011     •   Closing costs incurred on the sale of your
current residence (including real estate commissions) and closing costs on the
purchase of a new home in Cleveland     •   Cost of temporary housing in
Cleveland until the later of July 15th and the date that Agilysys asks you to
move your residence     •   Tax gross-up on the each of the above amounts which
are compensatory to you     •   One month’s base salary, or $25,000, to cover
incidental and miscellaneous moving expenses incurred in connection with a
relocation of your primary residence

 